Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 06/08/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 13 - 41 of US Application No. 16/896,0715 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 8,667,093.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 21 of the U.S. Patent mentioned above, contain every element of claims 13 - 41 of the instant application and thus anticipate the claims of the instant application. Claims 13 - 41 of the instant application are therefore not patently distinct from claims 1 - 21 of the U.S. Patent No. 8,667,093. 
 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 – 15, 16 – 20, 22 – 26, 28 – 31, 33 – 39, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brain K. Schmidt (The interactive performance of SLIM: a stateless, thin-client architecture).
Regarding claim 13, Schmidt discloses a method of hosting a 3-dimensional interactive game application (abstract; para. 2.2, page 35), comprising: 
running at a server the 3-dimensional interactive game application (7, page 44; Schmidt disclose to analyze SLIM’s suitability for these applications, we experimented with three multimedia applications: an MPEG-II player, an NTSC video player, and Quake, an interactive 3-D game from id Software. Using the software library mentioned in Section 2.2);
receiving at the server user input signals from a client device that is remote from the server and communicates with the server over a network (fig. 2; 4.1, page 37; Schmidt discloses that a SLIM system, however, must transmit all input events to a server and then wait for it to send back the results), wherein the user input signals are used to control updating of the state of the 3-dimensional interactive game application (figs. 1-2; 5.1-5.2, page 38, page 44; Schimdt discloses that based on the data gathered in the user studies, we first analyzed typical rates of human interaction. We defined input events to be 
generating in the 3-dimensional interactive game application, in response to the updated state of the interactive game application, 3-dimensional drawing commands directed to a 3-dimensional graphics application programming interface on the server (pages 35, 44; Schmidt discloses that we have implemented a video playback utility and a 3-D game by converting each display frame to YUV format and using the CSCS command to transmit the data directly to the console); 
generating 3-dimensional graphics comprising at least one updated image by the server in response to the 3-dimensional drawing commands (7.3, page 45; Schmidt discloses that when the game engine renders a frame, it produces 8-bit, indexed-color pixels. Our translation calculates a YUV lookup table based on the RGB colormap. To display a frame, we convert the 8-bit pixel values to 5-bit YUV data via table lookup and color component subsampling. Then, the frame is transmitted to a Sun Ray 1 console); 
compressing by the server the at least one updated image to create at least one compressed updated image (2.2, page 35; Schmidt discloses that the display commands are outlined in Table 1. They compress pixel data by taking advantage of the redundancy commonly found in the pixel values generated by modern applications); and
transmitting by the server the at least one compressed updated image to the client device (para. 35, 45; Schmidt discloses that to display a frame, we convert the 8-bit pixel values to 5-bit YUV data via table lookup and color component subsampling. Then, the frame is transmitted to a Sun Ray 1 console).
Regarding claim 14, Schmidt discloses the method of claim 13 wherein the step of generating 3-dimensional graphics comprising at least one updated image further comprises generating a stream of updated images at the server (7, page 44).

Regarding claim 17, Schmidt discloses the method of claim 13 further comprising the steps of: 
waiting by the client to receive the at least one compressed updated image (7.3, page 45); 
receiving by the client the at least one compressed updated image, decompressing by the client the at least one compressed updated image to form at least one decompressed updated image (7.3, page 45), and displaying by the client the at least one decompressed updated image (7.3, page 45).
	Regarding claim 18, Schmidt discloses the method of claim 17 wherein the at least one decompressed updated image comprises a frame (7.3, page 45).
Regarding claim 19, the Examiner takes “Official Notice” that the client device is a mobile telephone is old and well known in the art.
	Regarding claim 20, the Examiner takes “Official Notice” that the client device is a set-top box is old and well known in the art.
Regarding claim 22, Schmidt discloses the method of claim 13 wherein the step of generating 3-dimensional graphics comprising at least one updated image by the server comprises generating 3-dimensional graphics using 3-dimensional graphics processing hardware accessible through the 3-dimensional graphics application programming interface (pages 34 - 35).
	Regarding claim 23, Schmidt discloses the method of claim 13 wherein the step of generating 3-dimensional graphics comprising at least one updated image by the server further comprises performing 3-dimensional graphics processing by the server (pages 34 - 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 21, 27, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brain K. Schmidt (The interactive performance of SLIM: a stateless, thin-client architecture) in view of Phillip C. Keslin (US 10,176,549; hereinafter Keslin).

Keslin, in an analogous art, discloses the step of transmitting the stream of compressed updated images to the client device further comprises transmitting each compressed updated image within the stream of compressed updated images after a predetermined duration (col. 7, lines 38 – 55; Keslin discloses that these steps take place sequentially during successive blocks of time 1010. During time t.sub.0, a block A of image data is rendered. During the next interval, time t.sub.1, block A is compressed. Simultaneously, the next segment of image data, block B, is rendered. At the next time interval, t.sub.2, block A is transmitted after having been compressed during the previous time period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Schmidt by transmitting the stream of compressed updated images to the client device further comprises transmitting each compressed updated image within the stream of compressed updated images after a predetermined duration as evidenced by Keslin for the purpose of allowing greater utilization of graphics resources in a timely manner.	
	Regarding claim 21, Schmidt and Keslin fail to disclose that the method of claim 13 further comprising transmitting a second compressed updated image to the client device a predetermined duration after transmitting the compressed updated image. However, Keslin discloses that the modified graphics instructions are sent to graphics rendering resources, which produce one or more rendered images. Keslin further discloses that the image data is transmitted to the client for display or processing. In an embodiment of the invention, the image data is compressed before being transmitted to the client.  Keslin also discloses that during the next interval, time t.sub.1, block A is compressed. Simultaneously, the next segment of image data, block B, is rendered. At the next time interval, t.sub.2, block A is transmitted after having been compressed during the previous time period).
Thus, one skilled in the art recognizes that based on the passage cited above, the combination of Schimdt and Keslin is at least functional equivalent to the claimed invention since Keslin discloses the idea of rendering one or more images. Transmitting a second compressed image would be an obvious variations in the claimed language for the purpose of achieving the same end result.
	Claims 21 – 41 incorporate substantively all the limitations of claims 13 – 20 with minor modifications in claimed language.  The reasons for rejecting claims 13 – 20 apply in claims 21 – 41.  Therefore, claims 21 – 41 are rejected for the same reasons.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/YVES DALENCOURT/Primary Examiner, Art Unit 2457